In a proceeding by a landlord under article 78 of the Civil Practice Act, to review and annul a determination of the State Rent Administrator which: (1) revoked certain Local Rent Administrator’s orders, dated March 30, 1961, granting, as to 46 apartments and granting conditionally as to 11 other apartments in a multiple dwelling, the landlord’s applications for rent increases on a fair return basis (State Rent and Eviction Regulations, § 33); and (2) affirmed subsequent Local Rent Administrator’s orders, dated April 21, 1961, revoking the orders dated March 30, 1961, which had conditionally granted rent increases as to the 11 apartments, the parties appeal as follows: (a) The State Rent Administrator appeals, as limited by his brief: (1) from so much of an order of the Supreme Court, Queens County, dated January 18, *6321962, as granted the landlord’s petition as to the 46 apartments, annulled the State Rent Administrator’s determination as to said apartments and confirmed the Local Rent Administrator’s orders increasing the maximum rents for said apartments; and (2) from so much of an order of said court dated March 19, 1962, made upon reargument, as adhered to the original determination with respect to such 46 apartments, (b) The tenants-intervenors appeal, as limited by their brief, from the same portions of the order dated January 18, 1962. The subsequent order of March 19, 1962, made upon reargument, superseded the original order of January 18, 1962. Although the tenants appealed only from the original order, the court, in the exercise of the discretion conferred by statute (Civ. Prac. Act., § 562-a), has reviewed the subsequent order insofar as it is adverse to the tenants. Appeals from the original order dismissed as academic. Order of March 19, 1962, insofar as appealed from by the State Rent Administrator, and insofar as reviewed on the tenants’ appeal, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.